


Exhibit 10.1


EXECUTION VERSION




SECOND AMENDMENT AND WAIVER


This Second Amendment and Waiver, dated as of June 30, 2011 (this “Amendment”),
to the Amended and Restated Credit Agreement, dated as of October 15, 2010, as
amended by the First Amendment dated as of May 6, 2011 (as in effect the date of
this Amendment, the “Credit Agreement”), among First Solar, Inc., a Delaware
corporation (the “Company”), the various financial institutions and other
persons from time to time party thereto (the “Lenders”), Bank of America, N.A.
and The Royal Bank of Scotland plc, as the documentation agents, Credit Suisse,
Cayman Islands Branch, as the syndication agent, and JPMorgan Chase Bank, N.A.,
as the administrative agent (in its capacity as the administrative agent, the
“Administrative Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Company;
WHEREAS, the Company has requested that the Credit Agreement be amended and
waived in the manner set forth herein; and
WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms, and subject to the conditions, set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations set forth herein and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
1.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
2    Amendments to the Credit Agreement. The Credit Agreement shall be amended
as of the Second Amendment Effective Date (as defined below).
(a)    Section 7.2(A). Section 7.2(A) of the Credit Agreement is hereby amended
to (i) delete the word “and” at the end of clause (g) thereof, (ii) replace the
period at the end of clause (h) thereof with “; and” and (iii) add the following
new clause (i) at the end thereof:
“(i)    Indebtedness of any Restricted Subsidiary pursuant to letters of credit,
bank guarantees or similar instruments issued in the ordinary course of
business; provided that the aggregate stated or face amount of all letters of
credit, bank guarantees and similar instruments issued pursuant to this clause
(i) and Section 7.2(B)(d) below shall not exceed $50 million for all Restricted
Subsidiaries outstanding at any time”.
(b)    Section 7.2(B). Section 7.2(B) of the Credit Agreement is hereby amended
to (i) delete the word “and” at the end of clause (b) thereof, (ii) replace the
period at the end of clause (c) thereof with “; and” and (iii) add the following
new clause (d) at the end thereof:




--------------------------------------------------------------------------------




“(d)    Guarantee Obligations by any Restricted Subsidiary pursuant to letters
of credit, bank guarantees or similar instruments issued in the ordinary course
of business; provided that the aggregate stated or face amount of all letters of
credit, bank guarantees and similar instruments issued pursuant to this clause
(d) and Section 7.2(A)(i) above shall not exceed $50 million for all Restricted
Subsidiaries outstanding at any time”.
3    Waiver. Each Lender party hereto hereby (i) consents to the issuance of the
letters of credit and bank guarantees listed on Schedule I hereto, (ii) agrees
that no Default or Event of Default shall be deemed to have occurred as a result
of the issuance of any such letter of credit or bank guarantee and (iii)
irrevocably waives any Default or Event of Default that may have arisen in
connection therewith prior to the Second Amendment Effective Date. From and
after the Second Amendment Effective Date, such letters of credit and bank
guarantees shall be included in calculating availability under the baskets
provided for in Section 2(a) and (b) above.


4.    Conditions Precedent. This Amendment shall become effective as of June 30,
2011 (the “Second Amendment Effective Date”), upon the Administrative Agent
receiving counterparts of this Amendment, duly executed by the Company, the
Administrative Agent and the Required Lenders.


5.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Company hereby represents
and warrants to the Administrative Agent and each Lender that:
(a)    after giving effect to this Amendment, each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents is true
and correct in all material respects on and as of the date hereof as if made on
and as of such date, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;
(b) the Company has taken all necessary action to authorize the execution,
delivery and performance of this Amendment, this Amendment has been duly
executed and delivered by the Company, and this Amendment is the legal, valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or similar laws affecting the enforcement of
creditors' rights generally and by principles of equity; and
(c)    after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
6.    Expenses. The Company agrees to pay and reimburse the Administrative Agent
for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in accordance with and to the extent required by
Section 10.5 of the Credit Agreement.


7.    Reference to and Effect on the Loan Documents.
(a)        Except as expressly amended or waived hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.




--------------------------------------------------------------------------------




(b)        Nothing herein shall be deemed to entitle the Company to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any Loan Document in similar or different circumstances.
8.    Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Company and the Administrative Agent.
9.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
10.    Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
11.    Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
FIRST SOLAR, INC.,
By:
 
/s/ David Brady
 
Name:David Brady
 
Title:VP, Corporate Treasurer









 






























--------------------------------------------------------------------------------








SIGNATURE PAGE TO THE SECOND
AMENDMENT AND WAIVER TO THE CREDIT
AGREEMENT OF FIRST SOLAR, INC.








JPMORGAN CHASE BANK, N.A. as Administrative Agent and as Lender
By:
 
/s/ Gregory T. Martin
 
Name:Gregory T. Martin
 
Vice President





        
BANK OF AMERICA, N.A.
By:
 
/s/ Mathew Buchwald
 
Name:Mathew Buchwald
 
Senior Vice President







CITIBANK, N.A.
By:
 
/s/ Avrum Spiegel
 
Name:Avrum Spiegel
 
Vice President







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, As Lender
By:
 
/s/ David Cagle
 
Name:David Cagle
 
Managing Director
 
 
 
/s/ Bryan Myers
 
Name: Bryan Myers
 
Managing Director





    






--------------------------------------------------------------------------------










SIGNATURE PAGE TO THE SECOND
AMENDMENT AND WAIVER TO THE CREDIT
AGREEMENT OF FIRST SOLAR, INC.






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
By:
 
/s/ Shaheen Malik
 
Name: Shaheen Malik
 
Vice President
 
 
 
/s/ Kevin Buddhdew
 
Name: Kevin Buddhdew
 
Associate







DEUTSCHE BANK AG NEW YORK BRANCH,
By:
 
/s/ Philippe Sandmeier
 
Name: Philippe Sandmeier
 
Managing Director
 
 
 
/s/ Ross Levitsky
 
Name: Ross Levitsky
 
Managing Director













































--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE SECOND
AMENDMENT AND WAIVER TO THE CREDIT
AGREEMENT OF FIRST SOLAR, INC.






GOLDMAN SACHS BANK (EUROPE) PLC,
By:
 
/s/ Gavin Rich
 
Name: Gavin Rich
 
Authorised Signatory
 
 
 
/s/ Kate Dawson
 
Name: Kate Dawson
 
Authorised Signatory









HSBC BANK USA, NATIONAL ASSOCIATION,
By:
 
/s/ Steven F. Larsen
 
Name: Steven F. Larsen
 
Vice President







MORGAN STANLEY BANK, N.A.,
By:
 
/s/ John Durland
 
Name: John Durland
 
Authorizes Signatory







ROYAL BANK OF CANADA,
By:
 
/s/ Thomas Casey
 
Name: Thomas Casey
 
Authorized Signatory















--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE SECOND
AMENDMENT AND WAIVER TO THE CREDIT
AGREEMENT OF FIRST SOLAR, INC.








Société Générale
By:
 
/s/ Yao Wang
 
Name: Yao Wang
 
Director







THE ROYAL BANK OF SCOTLAND PLC
By:
 
/s/ Tyler J. McCarthy
 
Name: Tyler J. McCarthy
 
Director









WELLS FARGO BANK, N.A.
By:
 
/s/ Kyle J. Button
 
Name: Kyle J. Button
 
Relationship Manager













        






























--------------------------------------------------------------------------------








Schedule I
Letters of Credit and Bank Guarantees
Account Party
Issuing Bank
Stated Amount
Purpose
First Solar Manufacturing GmbH
Commerzbank
€14,000,000.00
Customs duties/taxes
First Solar Manufacturing GmbH
Commerzbank
€600,000.00
Customs duties/taxes
First Solar GmbH
Commerzbank
€123,162.37
Rent/lease
First Solar GmbH
Commerzbank
€30,417.50
Rent/lease
First Solar GmbH
Commerzbank
€26,000.00
Rent/lease
First Solar Malaysia Sdn. Bhd.
Commerzbank
€500,000.00
VAT registration
First Solar Manufacturing GmbH
Commerzbank
€67,395.00
Guarantee in favor of the State of Brandenburg









